DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 11-13, and 18-21, drawn to a method of fabricating nanostructures, classified in C25D13/00.
II. Claim 10, drawn to a method of fabrication, classified in C25D5/48.
III. Claims 14, drawn to a method of increasing the rate, classified in C25D5/00.
IV. Claims 15-17, drawn to a method of fabrication, classified in C25D13/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because fusing the assembled nanoparticles.  The subcombination has separate utility such as use without repeating applying steps.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or 
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions do not require the particulars of each other, i.e. group I is carried out without any of the requires steps of group II and group II does not require any particular steps related to claim 1.
Inventions I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because forming a homogenous electrically insulating nanostructure.  The subcombination has separate utility such as without repeating the assembly.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions do not require the particulars of each other, i.e. group II is carried out without any of the requires steps of group III and group III does not require any particular steps related to group II.
Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because forming a homogenous electrically insulating nanostructure.  The subcombination has separate utility such as without fusing the assembled nanostructure.
Inventions IV and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions do not require the particulars of each other, i.e. group IV is carried out without any of the requires steps of group III and group III does not require any particular steps related to group IV.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Group I on 1 March 2021 a provisional election was made Lin Hymel traverse to prosecute the invention of Group 1, claims 1-9, 11-13, and 18-.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 14-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
It is noted this restriction requirement is put forth subsequent the restriction requirement mailed 28 September 2020 to correct the proper reasons for restriction in accordance with 37 C.F.R. 1.141-1.146 and not under PCT Rule 13.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large" in claim 9 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 11 recites the limitation "the applied electric field" in 1.  There is insufficient antecedent basis for this limitation in the claim since claim 1 requires plural “applying” steps and each one has an “electric field” used therein. It is indefinite if claim 11’s limitations apply to the first, repeated, or all applying steps.
As to claim 13, the recitation of “a higher concentration is used” is indefinite as to what is being referred to a concentration of the electrolyte, material of the nanoelement, or the like.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 12, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (US 2011/0193054 A1) in view of Busnaina et al (WO 2011/041682 A1 as provided with the IDS dated 26 October 2018).
As to claims 1, 2  18, and 20, Ryan discloses a method of fabricating a hybrid nanostructure by electric field directed assembly of nanoelements, the method comprising the steps of 
	providing a nanosubstrate comprising a base layer, a conductive layer deposited onto the base layer, and an insulating layer deposited onto the conductive layer, the insulating layer comprising a via, the via forming a void in the insulating layer and defining a pathway through the insulating layer that exposes the conductive layer (Abstract “a conducting trench base with non-conducting trench walls” [0055]); 
	contacting the nanosubstrate with an aqueous suspension of first nanoelements ([0041], [0048] “nanoparticles in solution”) ; 
	applying an electric field between the conducting layer and an electrode in the suspension for a period of time sufficient for migration of first nanoelements from the suspension into the via and their assembly in the via ([0051]).

	Ryan fails to explicitly disclose wherein the electric field consists of the sum of a DC offset voltage and an AC voltage.
	Busnaina discloses a fast, scalable process for manufacturing nanorods suspended in solution (Abstract) using imposed AC over a DC electric field (pg. 3 lines 1-14).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used imposed AC over a DC electric field as taught by Busnaina in the method of Ryan because it allows for uniform assembly of the nanoparticles (pg. 3 lines 5-6).

As to claim 2, Ryan discloses wherein the nanoelements are conducting or semiconducting ([0023],[0024] among others).

As to claim 3, the limitations “the electric field used to assemble either semi- conducting or insulating nanoelements is greater than the electric field used to assemble conducting nanoelements “ are presumed inherent based on the inherent properties of conducting, semiconducting, and insulating properties where how the electric field interacts with the nanoelements is directly related to the electric properties of said nanoelements. 

As to claim 4, Ryan discloses a plurality of vias forming a plurality of hybrid nanostructures (see Fig. 4).

As to claim 5, Ryan discloses wherein the period of time for migration and assembly is adjusted to obtain a desired height or configuration of the nanostructure. ([0027] which equates the thickness being controlled via time and stopped when achieved).

As to claim 6, Ryan discloses forming nanopillars (See Fig. 2).

As to claim 7, Ryan discloses wherein the nanoelements are nanoparticles or nanorods ([0025]).

 As to claim 8, the recitation is drawn towards an optional limitations which is not required when Ryan uses nanorods.

As to claim 9, the limitation “by applying a large DC electric potential” is met via application of the electric field of Ryan as the applied voltage is 100-300 V and considered to be a large DC electric potential which formed the structures, thus considered them fused into a solid mass.

As to claim 11, Ryan discloses used a DC voltage of 100-300 V, particularly 200 C ([0051], [0056]) with a specific example of a trench of 100 nm (Fig. 7 [0077]) which yields a magnitude greater than 2 MV/m. Alternatively, Busnaina discloses using AC voltage of 12 Vpp (Fig. 5A-6A pg. 11 lines 25-pg. 12 line 8) which also equates to a magnitude greater than 2 MV/m, and thus the combination satisfies said limitations.

As to claim 12, Busnaina discloses the dielectric force operating on the nanoelements is a function of the many factors, such as particle radius a. See pg. 13 formula 3. Thus, the applied dielectric force is determined to be a result effective variable dependent upon the nanoelements used, where selection of nanoelement materials is inherently obvious to select different materials in which one nanomaterial experiences a different dielectric force than a second nanoelement material, and subsequently deposit them in any desirable fashion, i.e. first, second, etc based on a predictable number of obvious options. 

As to claim 21, Ryan discloses wherein the assemblies can be used as a plasmonic device ([0021]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795